Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This office action is responsive to the Amendment and Remarks filed 24 November 2021. Claims 1-11 remain pending and presently under consideration in this application. 
Response to Amendment
Applicants’ amendment to claim 1 to recite “0 parts by mass or more” not only fails to satisfactorily address the rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 4 of the previous office action on the merits, but also introduces new considerations 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as follows.

Applicants’ amendment to claim 1 to now recite “further comprising impurities incorporated during the preparation of the polymerizable liquid crystal compound” introduces new considerations 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as follows. 

Applicants’ amendment to claim 2 to recite “the formulas (1) and (4) to (7) may have a substituent other than D1 and D4 to D6” not only fails to satisfactorily address the rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 5 of the previous office action on the merits, but also 

Applicants’ amendment to claim 11 to recite “0 parts by mass or more” not only fails to satisfactorily address the rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 6 of the previous office action on the merits, but also introduces new considerations 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 1 is rejected as being vague and indefinite when it recites “further comprising impurities incorporated during the preparation of the polymerizable liquid crystal compound” (emphasis added); the scope of the protection sought by “during the preparation” is not clear, especially since the claim is drawn to a 

Amended claim 1 is rejected as being vague and indefinite when it recites “0 parts by mass or more” (emphasis added)with respect to each of the compounds of the salt of formula (I) and the nitrogen-containing compound of formula (II); the scope of the protection sought is not clear, especially when each of the salt of formula (I) and the nitrogen-containing compound of formula (II) are both “0 part by mass”, i.e., not present. Amended claim 1 fails to particularly point out and distinctly claim the contents of the claimed polymerizable liquid crystal material.

Amended claim 2 is rejected as being vague and indefinite when it recites “the formulas (1) and (4) to (7) may have a substituent other than D1 and D4 to D6” (emphasis added); the scope of the protection sought by, and the antecedent basis of, “a substituent other than D1 and D4 to D6” is not clear, especially since the polymerizable liquid crystal compound of formula (II) contains the following substituents: E1, R11, R12, E2, D1, D2, D3, D4, D5, D6 , Rf, Rg, Rh, Ri, Z1, Z2, R21, A1, A2, B1, B2, Y1 to Y4, R22, R23, G1, G2, P1 and P2. Amended claim 2 fails to particularly point out and distinctly claim the polymerizable liquid crystal compound of formula (II) contained in the claimed polymerizable liquid crystal material.

Amended claim 11 is rejected as being vague and indefinite when it recites “being within a range of 0 parts by mass or more” (emphasis added)with respect to each of the compounds of the salt of formula (I) and the nitrogen-containing compound of formula (II); the scope of the protection sought is not clear, especially when each of the salt of formula (I) and the nitrogen-containing compound of formula (II) are both “0 part by mass”, i.e., not present. Amended claim 11 fails to particularly point out and distinctly claim the contents of the claimed polymerizable liquid crystal composition in the claimed method.

Amended claim 11 is rejected as being vague and indefinite when it recites “a first step of confirming an amount of salt” (emphasis added); the scope of the protection sought by “confirming” is not clear. Since no further guidance is recited, the term “confirming” in and of itself is vague and indefinite, and only further compounded by the fact that there may be no salt in the composition, i.e., when there are “0 part by mass”. Amended claim 11 fails to particularly point out and distinctly claim the steps in the claimed method of producing a polymerizable liquid crystal composition.

Amended claim 11 is rejected as being vague and indefinite when it now recites “in the case of the amounts of the salt and the nitrogen-containing compounds falling within the respective ranges, or purifying the polymerizable liquid crystal material such that the amounts of the salt and the nitrogen-containing compounds fall within the respective ranges in the case of the amount(s) of the salt and/or nitrogen-containing compound not falling within the range(s) and then mixing the polymerizable liquid crystal emphasis added); the scope of the protection sought is not clear, since that entire phrase makes no sense. If the clam requires a specific amount in a recited range for each of the salt and the nitrogen-containing compounds, then why there be a limitation related to the circumstance when it does not fall in the required recited range? The scope of the protection sought by “purifying” is not clear since no further guidance is recited and the specification is not clear as to what constitutes “purifying”. In addition, the antecedent basis for the liquid crystal material (versus “composition”) in “purifying the polymerizable liquid crystal material” is not clear. Amended claim 11 fails to particularly point out and distinctly claim the second step which occurs prior to “mixing the polymerizable liquid crystal material with an organic solvent” in the claimed method of  producing a polymerizable liquid crystal composition.

Response to Arguments
Applicant's arguments filed 24 November 2021, with respect to the rejection of each of claims 1, 2 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous office action on the merits, have been fully considered but they are not persuasive. As discussed in the preceding paragraphs 9 through 14, applicants’ amendments have only further compounded the vagueness and indefiniteness of claims 1, 2 and 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722